         Case 1:17-cv-03489-VSB Document 76 Filed 06/02/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    6/2/2019
 WILHELMINA “MINA” MONTGOMERY,

                                  Plaintiff,
                                                                 17-CV-3489 (VSB)
                    -against-
                                                                      ORDER
 AGNIESZKA HOLLAND, et al.,

                                  Defendants.

VERNON S. BRODERICK, United States District Judge:

       On May 9, 2017, Plaintiff commenced this matter by filing her complaint. (Doc. 1.)

Because Plaintiff, who is pro se, was granted in forma pauperis status, I entered an Order of

Service directing the U.S. Marshals Service to assist Plaintiff with service of the Complaint.

(Doc. 6.) On November 7, 2017, Plaintiff filed an Amended Complaint, (Doc. 9), and I entered

an Amended Order of Service, (Doc. 10). The U.S. Marshals were unable to effect service on

numerous Defendants named in the Complaint and Amended Complaint based on the service

information provided by Plaintiff. (See, e.g., Docs. 12–14, 16, 20, 32, 34, 56.)

       On February 7, 2018, I granted Plaintiff an extension of 90 days, until May 10, 2018, to

serve the Defendants in this case, and also gave Plaintiff permission to file a second amended

complaint for the limited purpose of “naming Lionsgate Television as a Defendant in this

matter.” (Doc. 31.) On April 18, 2018, Plaintiff filed the Second Amended Complaint which not

only added Lionsgate Television as a Defendant but also included nearly one hundred pages of

additional material. (Doc. 51.)

       On May 18, 2018, I held a status conference in this matter. Following the conference, I

entered an Order giving Plaintiff another opportunity to provide the Court with alternative

addresses for those parties that had not yet been served so that I could enter an amended order of
          Case 1:17-cv-03489-VSB Document 76 Filed 06/02/19 Page 2 of 3



service. (Doc. 68.) On June 26, 2018, Plaintiff submitted a letter containing service information

for all Defendants. (Doc. 70.) Plaintiff’s letter contained new service information for Defendant

Cinestar Pictures but provided no new service information for any of the other remaining

Defendants who have not been served. Accordingly, it is hereby

       ORDERED that, because Plaintiff failed to follow my instructions to only “nam[e]

Lionsgate Television as a Defendant in this matter,” I will not consider the Second Amended

Complaint and it shall be stricken from the record. Instead, the First Amended Complaint, (Doc.

9), shall serve as the operative pleading in this matter.

       IT IS FURTHER ORDERED that, because Plaintiff has been given at least three

opportunities to provide the Court with service information for the Defendants named in this

action, but has failed to do so for certain Defendants, the following parties are dismissed from

this action: Agnieszka Holland, David Stern, Cicely Saldana, Lionsgate Television, Tom

Patricia, Federation Entertainment, and Kasia Adamik.

       Defendant Liaison Films is a foreign entity. The U.S. Marshals Service cannot assist with

service of foreign entities. See Cross v. State Farm Ins. Co., No. 3:10-CV-1179 (TJM/DEP),

2011 WL 13234729, at *2 n.3 (N.D.N.Y. Nov. 7, 2011). Plaintiff shall have until August 30,

2019 to serve Liaison Films through the Hague Service Convention or the appropriate

international means of service.

       An amended order of service with regard to Cinestar Pictures will be filed concurrently

with this Order.

       The Clerk of Court is directed to strike the Second Amended Complaint, (Doc. 51), from

the docket and mail a copy of this Order to the pro se Plaintiff.




                                                  2
         Case 1:17-cv-03489-VSB Document 76 Filed 06/02/19 Page 3 of 3



SO ORDERED.

Dated:   May 31, 2019
         New York, New York

                                              VERNON S. BRODERICK
                                              United States District Judge




                                       3
